NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THOMAS REESE,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2288
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.